On Motion of Mr. Parsons Sollicitor for the Complainants suggesting that the Scope of the Bill filed in this Cause by the Complainants against the Defendants was to have the Witnesses to the Will and Codicil of Thomas Elliott, Senior deceased, examined and their Testimony recorded in this Court in Order to the perpetuating thereof so that the Complainants may have the Benefit thereof at any Time when there shall be Occasion; that Issue was joined in this Cause; that the said Will and Codicil now remained in the Secretary’s Office where it was recorded, and that it would be necessary that the same should be lodged in this Court with the Register and Examiner to be produced to the Witnesses to be sworn and examined to the Proof thereof and praying that this Court would order the same to be lodged accordingly for that Purpose, whereupon It is Ordered by the Court that the Secretary or Deputy Secretary of this Province do forthwith bring in and deposit the said Will and Codicil with the Register and Examiner of this Court for the Purpose aforesaid and to remain subject to the Order of this Court. And that the said Register and Examiner do give the said Secretary of Dep[ut]y Secretary a Receipt for the same on the back of the Copy of this Order to be placed numbered and marked in the Place of and as the said Will and Codicil were placed numbered and marked in the said Secretary’s Office.
John Troup Register in Chancery
Present, His Honor, the Lieutenant Governor; The Honorable Othniel Beale, Henry Middleton, Charles Shinner, and Thomas Skottowe, Esquires for executing the Office of Chancellor. William Burrows Esq. Master.